IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                :   No.      530
                                      :
MEDICAL MARIJUANA ACT                 :   JUDICIAL ADMINISTRATION DOCKET

                                     ORDER

PER CURIAM

      AND NOW, this 11th day of February, 2020, pursuant to the authority
granted by Article V, Section 10 of the Pennsylvania Constitution, this Court
hereby Orders as follows.

        No judge shall have a financial interest, as defined by Section 2101.1(e) of
the Medical Marijuana Act (35 P.S. §10231.2101.1(e)), in or be employed, directly
or indirectly, by a medical marijuana organization, or by any holding company,
affiliate, intermediary or subsidiary thereof. The term “judge” shall include
justices, judges of the Superior Court, judges of the Commonwealth Court,
judges of the Courts of Common Pleas, judges of the Philadelphia Municipal
Court, and magisterial district judges, but shall not include lawyers and non-
lawyers performing judicial functions, including but not limited to masters and
arbitrators, for the Unified Judicial System.

      In accordance with this Order, the Comments to Rule 3.11 of the Code of
Judicial Conduct and Rule 3.11 of the Rules Governing Standards of Conduct of
Magisterial District Judges are promulgated as set forth in Annex A.

      To the extent that notice of proposed rulemaking would be required by
Rule 103 of the Pennsylvania Rules of Judicial Administration or otherwise, the
immediate amendment of the Code of Judicial Conduct and Rules Governing
Standards of Conduct of Magisterial District Judges is hereby found to be
required in the interest of justice and efficient administration.

     This Order shall be effective on September 1, 2020, and shall be processed
in accordance with Rule 103(b) of the Pennsylvania Rules of Judicial
Administration.